PER CURIAM:
Appellant was found guilty of a number of offenses stemming from his participation in a conspiracy to refer his legal assistance clients to a specific civilian attorney in return for a share of the legal fees generated. Before us, he contends that the military judge failed to conduct a sufficiently detailed inquiry into the providence of his pleas. Having examined the providence inquiry in light of United States v. Davenport, 9 MJ 364 (CMA 1980), and United States v. Care, 18 USCMA 535, 541, 40 CMR 247, 253 (1969), we are satisfied that appellant’s pleas were provident. Therefore, we find no merit to the issue raised by appellate defense counsel, so we deny the petition for grant of review.
Another aspect of this matter, however, warrants our further attention. Appellant — a member in good standing of this Court’s bar — stands convicted, upon his own pleas, of conduct directly related to his professional performance. Although the conduct was not in connection with legal services that are within the statutory jurisdiction of this Court, any untoward professional behavior appropriately is of concern to us in connection with whether a member of this Court's bar ought to remain on our rolls in good standing.
Accordingly, appellant is directed to show cause why he should not be disbarred from the practice of law before this Court.